DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 12 August 2022 the following changes have been made: amendments to claims 1, 3, 10, 12-13, 16, and 19-20. Claims 2 and 11 have been cancelled.
Claims 1, 3-10, and 12-20 are currently pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-9), machine (claim 10-16), machine (claim 17-18), and article of manufacturer (claims 19-20) which recite steps of determining one or more objects to be predicted; matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted; and determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths; wherein the historical travel path database comprises respective historical travel paths of different users in each historical time period within a time cycle; and wherein matching in a historical travel path database for a corresponding predicted path of each of the one or more objects to be predicted comprises: obtaining a current time period and determining a next time period corresponding to the current time period; determining in the time cycle a target historical time period matching the next time period; matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period; and using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted.

Step 2A Prong 1
These steps to predicting transmission of an infectious disease, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the precludes the italicized portions from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 and 11-20, reciting particular aspects of obtaining a corresponding target identifier, determining whether the historical travel path database comprises a matching identifier, using the historical travel path, determining a similarity between each of the different users, selecting historical travel path having the greatest similarity, obtaining a pre-made control plan, determining affected objects and unaffected objects, matching for respective simulated travel paths, determining transmission trend of the infectious disease in the affected objects, determining an infected object, virus carrier, recovered patient, and an uninfected object, performing computation on a corresponding predicted path of the infected object, and displaying the transmission trend in a visual form includes performance of the limitations in the mind but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted and matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006] to [0124], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining a current time period and determining a next time period corresponding to the current time period amounts to mere data gathering, see MPEP 2106.05(g))

Dependent claims 3-9 and 12-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 3-9 and 12-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by a computer device, an association of a prescribed treatment of an ailment to a user; recitation of receiving, by the computer device, an image of the user; and recitation of receiving, by the computer device, an image of treatment adherence by the user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).

Dependent claims 3-9 and 12-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 10, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Chatterjea et al. (US20200176125A1).
Regarding claim 1, Almogy discloses determining one or more objects to be predicted ([0280] “Calculating (1730) the epidemiological distance at any given time between two users.”)
matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted ([0249] “Use existing disease course groups and the spatial dynamics of the epidemic to try and matching (by computerized system) those with the “causing agent signature” bank on the server (explained above, table 3).” [0266] “As the causing agent is defined for these new patterns, e.g., via clinical testing, the pattern signature will be added to the database so that recurring episodes will be rapidly identified.” [0267] “By using spread pattern signatures the system is able not only to identify existing diseases but also able to create disease pattern predictions based on the specific causing agent, environmental condition, demographics and the movement pattern of VT users. The result of these predictions for the end user (VT user or customers) is an accurate spatio-temporal map showing the most likely disease trajectories and the time it will take.”)
and determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths ([0073] “The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.” [0076] “Data otherwise provided that can be linked to specific mobile devices such as on social networking sites or in other databases, which the application has access to, such as Google flu-trends.”)
wherein the historical travel path database comprises respective historical travel paths of different users in each historical time period within a time cycle ([0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
and wherein matching in a historical travel path database for a corresponding predicted path of each of the one or more objects to be predicted comprises: obtaining a current time period ([0035] “There may be provided, according to an embodiment of the invention, a method to be executed by a computerized system, the method may include: receiving, by a computerized system, (a) location information relating to locations of multiple persons within a certain period of time….”)
and determining a next time period corresponding to the current time period ([0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”)
determining in the time cycle a target historical time period matching the next time period ([0182] “….and the various causing agent density in the areas visited by user on relevant time-scale (i.e., time that would match symptoms appearing at time t).”)
and using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted ([0182] “Defining (1102) the local causing agent content at time t based on medical reports and available public and/or private clinical data (e.g., HMO internal reports, hospital reports, CDC public info etc.) G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)


Almogy does not explicitly disclose however Chatterjea teaches matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0068] “At 106, for each node 18 contacting the infectious zone 36, the infection likelihood of the contacting node in the nodes database 28 is adjusted based on at least the infectious transmission information for the tracked pathogen and designating the contacting node as an infected node if the updated infection likelihood of the contacting node satisfies the infected criterion. A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen. The time interval for pathogen transmission depends on the residency of the pathogen contamination on surfaces of the mobile object (for mobile object nodes) or on residency of pathogen contamination in the air or on surfaces in the case of a map zone node.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 3, Almogy discloses wherein the historical travel path database further comprises respective identifiers of the different users ([0279] “Table A has the following columns:
Patient ID	Location	Time (t_entry, t_exit)
[0280]
Calculating (1730) the epidemiological distance at any given time between two users. The epidemiological distance is defined by the patient-patient and patient-object tables (Tables B and C)—each location in the facility has a contact coefficient representing the likelihood of transmission in the area.”)
and wherein matching in a historical travel path database for the corresponding predicted travel path of each of the one or more objects to be predicted comprises: obtaining a corresponding target identifier of each of the one or more objects to be predicted ([0273] “Patients and/or objects (medical equipment, office equipment etc.) may be marked with RFID tags or by any other device allowing tracking within the facility. Each RFID tag is associated with an object or patient ID.”)
determining whether the historical travel path database comprises a matching identifier that matches the target identifier ([0274] “….the known infections of each ID and/or potential infections determined by the system—for example, an ID closely associated with a carrier ID may be determined to likely become a carrier, even in the absence of clinical test results.”)
in response to determining that the historical travel path database comprises the matching identifier that matches the target identifier, using the historical travel path of a corresponding user of the matching identifier in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted in the target historical time period ([0273] “Active tracking of these RFID tags allows the system to superimpose object/individual location history using the ID, locations and time-stamps for each location. Each location can have a contact coefficient based on the nature of the location (i.e. WC versus TV room) and/or optimization of system based on past results. That is, the system may conclude that a location has a high contact coefficient based on the high incidence of transmission observed there.”)
determining a similarity between each of the different users and the object to be predicted ([0297] “Creating clusters of users showing a similar infection history (in either putative, reported or confirmed), regardless of location and demographics.”)
and selecting the corresponding historical travel path of the user having a greatest similarity in the target historical time period, as the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0217] “Defining/creating (by computerized system) clusters of “disease course” based on the symptoms, demographics, length of infection, time and location. That is, similar symptoms from one connected area at a time consistent with infection chain (typically several weeks) will form a “disease course” for an area at a given time (table 6).” [0219] “Table 6 enables assigning new infection cases to a specific cluster based on location, time, demographics and symptoms.”)

Almogy does not explicitly disclose however Chatterjea teaches and
in response to determining that the historical travel path database does not comprise a matching identifier that matches the target identifier ([0055] “In use, the beacon 17 is configured to broadcast a unique IR ID representing a zone in the monitoring area A. The corresponding tag 15 in the zone receives the IR ID from the beacon 17 via the IR receiver.” [0068] “A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen……If this incubation period passes without the person showing symptoms, then it may be concluded the person was not infected, and the node infection likelihood can be reset to zero.”)

Note: since it is concluded that the person is not infected, there is no intersection hence there is no match.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 4, Almogy discloses obtaining respective location data of the different users ([0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
using the corresponding location data of each of the different users as the corresponding historical travel path of each of the different users ([0182] “G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)

Almogy does not explicitly disclose however Chatterjea teaches and
for each of the historical time periods within the time cycle, storing the corresponding historical travel path of each of the different users and the corresponding identifier of each of the different users in association to obtain the historical travel path database ([0010] “A nodes database stores information on nodes in which each node is a person, a mobile object, or a map zone and the nodes database stores information on the nodes including at least (i) an identification of each node as a person, a mobile object, or a map zone, (ii) an identification of a tag associated with each node that is identified as a person or a mobile object, (iii) locational information on the map for each node that is identified as a map zone, and (iv) an infection likelihood for each node with respect to a tracked pathogen.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 7, Almogy discloses displaying the transmission trend in a visual form ([0154] “FIG. 4 is a schematic drawing of the disease transmission model, constructed according to the principles of the present invention. Each user (410-470) has an independently profile based on parameters collected from provider (location, speed).”)
Regarding claim 10, Almogy discloses a processor and a storage device, wherein the storage device stores processor-executable programs ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as infection signature calculator 22 for calculating signatures of infectious diseases, location information processor 28….” [0327] “The computer readable media may include, for example and without limitation, any number of the following: magnetic storage media including disk and tape storage media; optical storage media such as compact disk media (e.g., CD-ROM, CD-R, etc.) and digital video disk storage media….”)
an object-to-be-predicted determination module, configured to determine one or more objects to be predicted ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as infection signature calculator 22 for calculating signatures of infectious diseases…” [0280] “Calculating (1730) the epidemiological distance at any given time between two users.”)
a predicted-travel-path matching module, configured to match in a historical travel path database for a corresponding predicted path of each of the one or more objects to be predicted ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as …… location information processor 28 for calculating location information…” [0249] “Use existing disease course groups and the spatial dynamics of the epidemic to try and matching (by computerized system) those with the “causing agent signature” bank on the server (explained above, table 3).” [0266] “As the causing agent is defined for these new patterns, e.g., via clinical testing, the pattern signature will be added to the database so that recurring episodes will be rapidly identified.” [0267] “By using spread pattern signatures the system is able not only to identify existing diseases but also able to create disease pattern predictions based on the specific causing agent, environmental condition, demographics and the movement pattern of VT users. The result of these predictions for the end user (VT user or customers) is an accurate spatio-temporal map showing the most likely disease trajectories and the time it will take.”)
and a transmission-trend determination module, configured to determine a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as…..probability calculator 26 for calculating probability attributes and any other statistical metadata…” [0073] “The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.” [0076] “Data otherwise provided that can be linked to specific mobile devices such as on social networking sites or in other databases, which the application has access to, such as Google flu-trends.”)
wherein the historical travel path database comprises respective historical travel paths of different users in each historical time period within a time cycle ([0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
and wherein the predicted-travel-path matching module comprises: a time determination unit, configured to obtain a current time period ([0127] “The parameters used to create the baseline profile include data collected from the device built-in modules (Microphone, camera, GPS, etc.)…” [0035] “There may be provided, according to an embodiment of the invention, a method to be executed by a computerized system, the method may include: receiving, by a computerized system, (a) location information relating to locations of multiple persons within a certain period of time….”)
and determine a next time period corresponding to the current time period ([0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”)
a historical-time matching unit, configured to determine in the time cycle a target historical time period matching the next time period ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as….medical information module 24 for retrieving and processing medical information...” [0182] “….and the various causing agent density in the areas visited by user on relevant time-scale (i.e., time that would match symptoms appearing at time t).”)
and a predicted-travel path matching unit ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as …… location information processor 28 for calculating location information…”)
and use the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted ([0182] “Defining (1102) the local causing agent content at time t based on medical reports and available public and/or private clinical data (e.g., HMO internal reports, hospital reports, CDC public info etc.) G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)

Almogy does not explicitly disclose however Chatterjea teaches configured to match in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0068] “At 106, for each node 18 contacting the infectious zone 36, the infection likelihood of the contacting node in the nodes database 28 is adjusted based on at least the infectious transmission information for the tracked pathogen and designating the contacting node as an infected node if the updated infection likelihood of the contacting node satisfies the infected criterion. A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen. The time interval for pathogen transmission depends on the residency of the pathogen contamination on surfaces of the mobile object (for mobile object nodes) or on residency of pathogen contamination in the air or on surfaces in the case of a map zone node.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 13, Almogy discloses an acquisition module, configured to obtain respective location data of the different users ([0127] “The parameters used to create the baseline profile include data collected from……general external modules (thermometer, barometer, hygrometer or stato scope-like microphones for hand-held devices (smartoscope described in Appendix 1)). [0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
a historical-travel path determination module, configured to use the corresponding location data of each of the different users as the corresponding historical travel path of each of the different users ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as… distances between users and the like…” [0182] “G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)

Almogy does not explicitly disclose however Chatterjea teaches and
a storage module, configured to store, for each of the historical time periods within the time cycle, the corresponding historical travel path of each of the different users and the corresponding identifier of each of the different users in association to obtain the historical travel path database ([0043] “… storing software readable….” [0010] “A nodes database stores information on nodes in which each node is a person, a mobile object, or a map zone and the nodes database stores information on the nodes including at least (i) an identification of each node as a person, a mobile object, or a map zone, (ii) an identification of a tag associated with each node that is identified as a person or a mobile object, (iii) locational information on the map for each node that is identified as a map zone, and (iv) an infection likelihood for each node with respect to a tracked pathogen.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 16, Almogy discloses a display module configured to display the transmission trend in a visual form ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as… alert module 30 for generating alerts to specific users….” [0154] “FIG. 4 is a schematic drawing of the disease transmission model, constructed according to the principles of the present invention. Each user (410-470) has an independently profile based on parameters collected from provider (location, speed).”)
Regarding claim 17, Almogy discloses one or more processors ([0322] “….clinical symptoms information processor 32…”)
and a storage device, configured to store one or more computer programs, which executed by the one or more processors cause the one or more processors to perform the method for predicting transmission of an infectious disease as recited in claim 1 ([0327] “All or some of the computer program may be provided on computer readable media permanently, removably or remotely coupled to an information processing system. ….magnetic storage media including disk….”)
Regarding claim 18, Almogy discloses obtaining a current time period ([0035] “There may be provided, according to an embodiment of the invention, a method to be executed by a computerized system, the method may include: receiving, by a computerized system, (a) location information relating to locations of multiple persons within a certain period of time….”)
and determining a next time period corresponding to the current time period ([0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”)
determining in the time cycle a target historical time period matching the next time period ([0182] “….and the various causing agent density in the areas visited by user on relevant time-scale (i.e., time that would match symptoms appearing at time t).”)
and using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted ([0182] “Defining (1102) the local causing agent content at time t based on medical reports and available public and/or private clinical data (e.g., HMO internal reports, hospital reports, CDC public info etc.) G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)


Almogy does not explicitly disclose however Chatterjea teaches matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0068] “At 106, for each node 18 contacting the infectious zone 36, the infection likelihood of the contacting node in the nodes database 28 is adjusted based on at least the infectious transmission information for the tracked pathogen and designating the contacting node as an infected node if the updated infection likelihood of the contacting node satisfies the infected criterion. A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen. The time interval for pathogen transmission depends on the residency of the pathogen contamination on surfaces of the mobile object (for mobile object nodes) or on residency of pathogen contamination in the air or on surfaces in the case of a map zone node.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 19, Almogy discloses A computer-readable storage medium, storing a computer program, which executed by a processor causes the method for predicting transmission of an infectious disease ([0009] “Further embodiments of the invention include a computer readable medium that is non-transitory and may store instructions for performing the above-described methods and any steps thereof, including any combinations of same.”)
Regarding claim 20, Almogy discloses wherein the historical travel path database comprises respective historical travel paths of different users in each historical time period within a time cycle ([0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
and wherein matching in a historical travel path database for a corresponding predicted path of each of the one or more objects to be predicted comprises: obtaining a current time period ([0035] “There may be provided, according to an embodiment of the invention, a method to be executed by a computerized system, the method may include: receiving, by a computerized system, (a) location information relating to locations of multiple persons within a certain period of time….”)
and determining a next time period corresponding to the current time period ([0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”)
determining in the time cycle a target historical time period matching the next time period ([0182] “….and the various causing agent density in the areas visited by user on relevant time-scale (i.e., time that would match symptoms appearing at time t).”)
and using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted ([0182] “Defining (1102) the local causing agent content at time t based on medical reports and available public and/or private clinical data (e.g., HMO internal reports, hospital reports, CDC public info etc.) G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)


Almogy does not explicitly disclose however Chatterjea teaches matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0068] “At 106, for each node 18 contacting the infectious zone 36, the infection likelihood of the contacting node in the nodes database 28 is adjusted based on at least the infectious transmission information for the tracked pathogen and designating the contacting node as an infected node if the updated infection likelihood of the contacting node satisfies the infected criterion. A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen. The time interval for pathogen transmission depends on the residency of the pathogen contamination on surfaces of the mobile object (for mobile object nodes) or on residency of pathogen contamination in the air or on surfaces in the case of a map zone node.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Claims 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Chatterjea et al. (US20200176125A1) and further in view of Holmes et al. (US20110093249A1).
Regarding claim 5, Almogy discloses determining affected objects and unaffected objects among the one or more objects to be predicted based on the control plan ([0152] “Create a “profile” for each user monitored (no private information). Define “normal”/baseline activity, indicative of a healthy state 230. Compile information from multiple users in a geographic area 240.” [0230] “Comparing (by computerized system) speed of spread and symptoms from current epidemic to past data (same causing agent). If pattern and/or speed of spread and/or severity of symptoms are statistically greater than expected the system will issue warning to any relevant body.”)
matching in the historical travel path database for respective simulated travel paths of the affected objects based on respective predicted travel paths of the affected objects ([0034] “…detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons, a second person that was within an infection distance from the first person and is potentially infected by the first infectious disease.”)
and determining the transmission trend of the infectious disease in the affected objects and the unaffected objects based on the respective simulated travel paths of the affected object and the respective predicted travel paths of the unaffected objects ([0148] “The system works by collecting and analyzing population-level information Mobile device “raw” information may be used to create a highly realistic disease transmission model. General coarse movement information (mobile device tracking services, etc. 210.” [0272] “The system uses person-to-surface (surface may be a table, a syringe or a room etc.) and person-to-person contacts along with clinical test data and/or disease symptoms to create a transmission pathway and provide predictions on contaminated surfaces locations and potentially infected individuals.”)

Almogy in view of Chatterjea does not explicitly disclose however Holmes teaches obtaining a pre-made control plan ([0198] “The HS systems of the invention can be configured to provide strategies and recommendations for controlling the spread of the disease.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Chatterjea’s techniques for predicting and controlling infection transmission with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy, Chatterjea, and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Regarding claim 8, Almogy discloses displaying the transmission trend in a visual form ([0154] “FIG. 4 is a schematic drawing of the disease transmission model, constructed according to the principles of the present invention. Each user (410-470) has an independently profile based on parameters collected from provider (location, speed).”)
Regarding claim 14, Almogy discloses a simulated-travel path determination unit, configured to determine affected objects and unaffected objects among the one or more objects to be predicted based on the control plan ([0341] “Also, the invention is not limited to physical devices or units implemented in non-programmable hardware but can also be applied in programmable devices or units able to perform the desired device functions by operating in accordance with suitable program code…” [0152] “Create a “profile” for each user monitored (no private information). Define “normal”/baseline activity, indicative of a healthy state 230. Compile information from multiple users in a geographic area 240.” [0230] “Comparing (by computerized system) speed of spread and symptoms from current epidemic to past data (same causing agent). If pattern and/or speed of spread and/or severity of symptoms are statistically greater than expected the system will issue warning to any relevant body.”)
and match in the historical travel path database for respective simulated travel paths of the affected objects based on respective predicted travel paths of the affected objects ([0034] “…detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons, a second person that was within an infection distance from the first person and is potentially infected by the first infectious disease.”)
and a transmission-trend determination unit, configured to determine the transmission trend of the infectious disease in the affected objects and the unaffected objects based on the respective simulated travel paths of the affected object and the respective predicted travel paths of the unaffected objects ([0341] “Also, the invention is not limited to physical devices or units implemented in non-programmable hardware but can also be applied in programmable devices or units able to perform the desired device functions by operating in accordance with suitable program code…” [0148] “The system works by collecting and analyzing population-level information Mobile device “raw” information may be used to create a highly realistic disease transmission model. General coarse movement information (mobile device tracking services, etc. 210.” [0272] “The system uses person-to-surface (surface may be a table, a syringe or a room etc.) and person-to-person contacts along with clinical test data and/or disease symptoms to create a transmission pathway and provide predictions on contaminated surfaces locations and potentially infected individuals.”)

Almogy in view of Chatterjea however Holmes teaches a control-plan acquisition unit, configured to obtain a pre-made control plan ([0057] “….at least one electronic processor 16 to perform an infectious disease transmission tracking method or process 100, and to perform other operations as appropriate (e.g. data acquisition from the RTLS 12).” [0198] “The HS systems of the invention can be configured to provide strategies and recommendations for controlling the spread of the disease.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Chatterjea’s techniques for predicting and controlling infection transmission with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy, Chatterjea, and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Claims 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Chatterjea et al. (US20200176125A1), and further in view of Wu et al. (Nowcasting and forecasting the potential domestic and international spread of the 2019-nCoV outbreak originating in Wuhan, China: a modelling study).
Regarding claim 6, Almogy discloses determining an infected object, a virus carrier, a recovered patient, and an uninfected object among the one or more objects to be predicted ([0147] “Infection is transmitted from Infected (I) individuals 120 via air/contact to Susceptible(S) 110 individuals. Infected individuals recover and develop immunity or die, and are Removed from the infection process (R) 130.” [0324] “….the system may attempt to associate an a-symptomatic person's interaction to the symptoms he has come in contact with. For example, if I was a-symptomatic and met 5 people, 3 of which became infected not via any obvious infection chain, the system may mark me as an “a-symptomatic carrier” and notify me (or not).”)

Note: 3 out of 5 patients became infected leaving 2 people uninfected.

Almogy in view of Chatterjea does not explicitly disclose however Wu teaches and performing computation on a corresponding predicted path of the infected object, a corresponding predicted path of the virus carrier, a corresponding predicted path of the recovered patient, and a corresponding predicted path of the uninfected object using an SEIR (Susceptible, Exposed, Infectious, Recovered) infection model to obtain the transmission trend of the infectious disease in the uninfected objects ([pg. 692, Col. 2] “We used the following susceptible-exposed-infectious recovered (SEIR) model to simulate the Wuhan epidemic since it was established in December, 2019:….. where S(t), E(t), I(t), and R(t) were the number of susceptible, latent, infectious, and removed individuals at time t; DE and DI were the mean latent (assumed to be the same as incubation) and infectious period (equal to the serial interval minus the mean latent period4 ); R0 was the basic reproductive number; z(t) was the zoonotic force of infection equal to 86 cases per day in the baseline scenario before market closure on Jan 1, 2020, and equal to 0 thereafter. The cumulative number of infections and cases that had occurred in Greater Wuhan up to time t was obtained from the SEIR model.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Chatterjea’s techniques for predicting and controlling infection transmission with Wu’s techniques for forecasting the 2019-nCov outbreak. The motivation for the combination of Almogy, Chatterjea, and Wu to forecast and model the spread of an outbreak (See Wu, Background).
Regarding claim 9, Almogy does not explicitly disclose however Wu teaches displaying the transmission trend in a visual form ([pg. 694, Col. 2] “Figure 4 shows the epidemic curves for Wuhan, Chongqing, Beijing, Shanghai, Guangzhou, and Shenzhen with a R0 of 2·68, assuming 0%, 25%, or 50% decrease in transmissibility across all cities, together with 0% or 50% reduction in inter-city mobility after Wuhan was quarantined on Jan 23, 2020.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing and Chatterjea’s techniques for predicting and controlling infection transmission with Wu’s techniques for forecasting the 2019-nCov outbreak. The motivation for the combination of Almogy, Chatterjea, and Wu to forecast and model the spread of an outbreak (See Wu, Background).
Regarding claim 15, the limitations are rejected for the same reasons as claim 6.

Response to Arguments
The arguments filed on 12 August 2022 have been considered, but are not fully persuasive.
Regarding the 112(f) interpretation, 112(b) rejection, and 112(a) rejection, applicant has amended claims 10-16 to positively recite a processor and a storage device. Therefore, the claims will not be interpreted under 112(f). Additionally, the 112(b) rejection and 112(a) rejection has been withdrawn. 
Regarding the 101 rejection, applicant states that claims 19 and 20 have been amended to more particularly recite a non-transitory computer-readable storage medium so as to be directed to more than signals per se. Applicant also points out that claim 1 is amended to recite a processor which performs the claimed steps and to incorporate the features of dependent claim 2. Applicant asserts that by the steps of amended claim 1, the processor obtains the historical travel path of each of the one or more objects to be predicted through using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period in the historical travel path database as the corresponding predicted travel path of each of the one or more objects to be predicted, the amended claim 1 solves the problem that the existing models require individually computing each user's travel path and modelling the influence between the users, which pose extremely high requirements on the amount of computation, thereby achieving the effect of reducing the computation amount for obtaining the predicted travel path. Applicant submits that claim 1 is integrated into a practical application of improving the data processing efficiency by matching in the historical travel path database for obtaining the predicted travel path and thus amounts to significantly more than the judicial exception. Applicant also submits that claims 3-9, 17 and 19-20 are not directed toward abstract idea for at least the same reasons as the amended claim 1 from which they depend, and more specifically for the specific features they recite. Likewise, claim 10 is amended similarly to claim 1 to incorporate the features of dependent claim 11 and thus claims 12-16 and 18 are not directed toward abstract idea for at least the same reasons as the amended claim 10 from which they depend. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. In regards to claims 19-20, the non-statutory 101 rejection has been withdrawn. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to solve the problem of high computation required by individually computing each user's travel path and modelling the influence between the users ([0005] of the specification) through predicting a transmission of an infectious disease by a computer processor. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Examiner points out that the claimed limitations have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). Examiner also points out that improving computing efficiency or reducing the computation amount for obtaining the predicted travel path ([0006], [0043], [0057], [0074], [0085], [0092], [0114], and [0123] of the applicant’s specification; and, page 16 of the applicant’s own arguments) is not sufficient to show an improvement in computer functionality. This further supports the examiner’s assertion that the present invention does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. To show an involvement of a computer assists in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient.  Furthermore, the use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, applicant has amended claims 1 and 10 to include the limitations of claims 2 and 11 respectively. Claims 1 and 10 are now rejected under USC 103. Therefore, the 102 rejection has been withdrawn.
Regarding the 103 rejection, applicant argues on pages 19 to 23 that with respect to the feature of determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths, [0073] and [0076] of Almogy only discloses the method to infer the workplace of an individual user (by patterns of early travel to and late travel from the same location, Mondays through Fridays), and data provided by Google flu-trends, both of which are only the information about the General Population. Next, applicant submits that the [0247]-[0249] of Almogy are completely irrelevant to the features of claim 1 of "matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted." Applicant asserts that Almogy discloses that, if there are no clinical data, potential causing agents is extrapolated based on causing agent signature (i.e., use existing disease course groups and the spatial dynamics of the epidemic to try and matching (by computerized system) those with the "causing agent signature" bank on the server). That is, in Almoqy. the matching objects are "existing disease course groups and the spatial dynamics of the epidemic" and "causing agent signature bank", the purpose of which is to extrapolate potential causing agents. In contrast, as amended, claim 1 more particularly recites that the matching objects are "historical travel paths in historical travel path database," and the purpose of which is to obtain the corresponding predicted travel path of each of the one or more objects to be predicted. Regarding the features of claim 2, the applicant asserts that there are
significant differences exist between the claimed features and those of the cited
references where in the amended claim 1 the processor performs various operations. In comparison, the cited portions of Almogy discloses receiving
location information relating to locations of multiple persons within a certain period of time, and attempting to re-create the infection chain. Applicant submits that Almogy completely fails to disclose the features of obtaining a current time period and determining a next time period corresponding to the current time period (the current time period and the next time period are used for obtaining predicted travel path). Applicant then argues that [0182] of Almogy discloses calculating (1122) the probability of a particular causing agent based on the various causing agent density in the areas visited by user on relevant time-scale, rather than determining in the time cycle a target historical time period matching the next time period, as claimed in the amended claim 1. Applicant also states that Almogy discloses creating (1116) potential 'transmission pathways' based
on users' location, rather than using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted, as claimed in the amended claim 1. Applicant finally argues that [0068] of Chatterjea only discloses the definition of the "contacting node," and Chatterjea completely fails to involve matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period, as claimed in
the amended claim 1. Applicant states that neither Holmes or Wu teaches, or suggests the above features of the amended claim 1 and that claim 10 defines an apparatus for predicting transmission of an infectious disease corresponding to the method of claim 1. Applicant requests withdrawal of the 103 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Regarding Almogy not disclosing determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths, examiner asserts that Almogy is a much narrower interpretation of the limitation. Almogy is absolutely not disclosing the method to infer the workplace of the user, but rather using location data of users to provide to determine the transmission trend of the disease or “mechanisms of viral transmission and viral infection” as disclosed in [0080] of Almogy. In response to Almogy not disclosing and being irrelevant to matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted, examiner point out that it boils down to BRI. Applicant states that claim 1 recites that the matching objects are "historical travel paths in historical travel path database," but examiner asserts that based on the mapped limitation there is no indication from the language of “matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted” on what is being matched (historical travel path database is nonfunctional descriptive language for the database) and how the matching is done. In light of the applicant’s narrow interpretation of the claims, examiner has further cited [0266] and [0267] which more particularly discusses determining the corresponding disease (travel) pattern prediction based on the movement pattern of the users. The paragraph [0249] cited by the examiner specifically discloses how the matching is done with consideration of spatial dynamics (i.e. biology of the pathogen and trips/travel path of the users; see attached NPL titled The duration of travel impacts the spatial dynamics of infectious diseases) to prevent a false positive. Here, in the broadly amended claims, the applicant’s invention seems to work under the presumption that all users matched have the same infectious disease. Regarding Almogy failing to disclose obtaining a current time period and determining a next time period corresponding to the current time period, examiner asserts that [0035] teaches obtaining a current time period. This Almogy citation is narrower in that it specifically discloses receiving locations within a certain period time of time. However, examiner points out this is in line with the disclosure of the applicant’s specification [0061] of determining the historical travel path in response to historical time period. Additionally, examiner asserts that [0242] of Almogy discloses determining a next time period corresponding to the current time period by algebraic expression where time is t and the next time t+1. Additionally, examiner would like to point out that the applicant’s own specification attempts to consider historical travel paths of affected people (i.e. in a way re-create the infection chain) to predict the transmission of an infectious disease which is similar to this disclosure of Almogy (contrary to the applicant’s assertion). Examiner does see there is some distinction from Almogy in the specification; however, those distinctions are not claimed and they also cannot be read into the claim(s). In regards to Almogy not disclosing determining in the time cycle a target historical time period matching the next time period, examiner points out that it is unclear what this limitation is even supposed to mean and the applicant has not explained what his really means. Based on the construction of the claim(s), examiner determined that this limitation meant that a matching is performed by determining a commonality between the historical time period and the next time period where this determination is done by Almogy using the appearance of the symptoms. Furthermore, Almogy does narrowly disclose using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted. Specifically, Almogy narrowly describes how the travel path data is being used i.e. through the individuals’ location and location history (historical travel path) at time t (historical time) to create potential transmission pathways (predicted travel path). Almogy creates the transmission pathway because it also takes the causing agent into account ensuring consistency while applicant’s disclosure works under the presumption that the users are infected with the same infectious disease. Regarding Chatterjea not disclosing matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period, examiner asserts that Chatterjea is a much narrower interpretation since it discloses how the matching is done. In Chatterjea, if the contacting node (user) happens to have an intersection (matching aspect) of their location (corresponding historical travel path) and infectious zone (historical travel path) in a time interval, there is a high likelihood that the person has contracted the virus from the infectious zone of the person who that has tested positive for the tracked pathogen ([0085] of Chatterjea). This represents a matching being done with the corresponding historic travel path of each of the one or more objects to be predicted in the target historical time period. The dependent claims are still rejected under USC 103. Therefore, the 103 rejection is maintained.

Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
Giles, J. R., zu Erbach-Schoenberg, E., Tatem, A. J., Gardner, L., Bjørnstad, O. N., Metcalf, C. J. E., & Wesolowski, A. (2020). The duration of travel impacts the spatial dynamics of infectious diseases. Proceedings of the National Academy of Sciences, 117(36), 22572-22579..
This reference is relevant since it discloses using the spatial dynamics of infectious diseases.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626